DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Interference
The request for interference filed 08/29/2018 is acknowledged.  However, examination of this application has not been completed as required by 37 CFR 41.102(a).  Consideration of a potential interference is premature.  See MPEP § 2303.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the paclitaxel embedded in the low-molecular weight matrix substance" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 from which claim 29 depends does not receive the paclitaxel is embedded within a low-molecular weight matrix substance.
Note: The Examiner would suggest either amending claim 22 to include the limitation of embedding the paclitaxel in a low molecular weight matrix substance or removing the limitation “embedded in the low molecular weight matrix substance” from claim 29. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claims 22-34, the claim recites, “applying a solution of paclitaxel and a contrast agent to the balloon surface and dried” which is not supported by the specification. The specification provides support for various bioactive materials and further states that radiotherapeutic agents such as iodine-containing compounds, barium-containing compounds, gold, tantalum, platinum, tungsten or another heavy metal function as a radiopaque agent (see 022 of the Specification) but fails to provide support for the general term of “contrast agent” as claimed.  A contrast agent can include materials, which are outside of what is being described and supported by the specification. 
Claim 23 recites the contrast agent is an iodinated X-ray contrast agent, the specification states the use of a radiopaque marker or coating that can identify the location of the device by X-ray when the device is a vascular stent (see 048). The specification does not teach or suggests the use of an iodinated X-ray contrast agent within a solution that comprises paclitaxel onto a balloon surface. The specification states the bioactive material can be “iodine-containing 
Claim 35 recites the balloon is coated with paclitaxel and a biocompatible salt. However, the specification does not disclose the general use of any biocompatible salt applied along with paclitaxel as claimed. The specification describes a few salt such as anti-cancer chemotherapeutic agents like dexamethasone sodium phosphate, dexamethasone acetate; dopamine antagonists such as bromocriptine mesylate, etc. but fails to include the exhaustive list which can be encompassed by the term biocompatible salt. Claim 35 further recites “the paclitaxel and the biocompatible salt are present as a dry solid on the balloon surface without an inert matrix comprising a polymer, hydrogel, or microcapsule”. The specification provides support for a surface of a base material of a structure such as a stent being able to retain a bioactive material directly thereon without any additional covering or containment layer when the under laying surface is textured or roughened (see 080). The specification further states a balloon formed of a polymer material can have the bioactive material directly thereon and a slip coating formed in order to further facilitate delivery of the bioactive material (see 020). The specification does not explicitly state solid is applied to a balloon surface without an inert matrix comprising a polymer, hydrogel, or microcapsule as claimed.  
Response to Arguments
Applicant's arguments filed 25 May 2021 have been fully considered but they are not persuasive. Applicant states claim 29 was amended to read “a low-molecular weight matric substance” to correct the lack of antecedent basis. However, the claim was not amended therefore the rejection stands. The Examiner would like to further note, claim 22 states “a balloon surface having a coating formed by applying a solution of paclitaxel and a contrast agent to the balloon surface and dried”. There is no mention in claim 22 that the solution has a low molecular weight matrix substance which would be required in order to apply the paclitaxel . 
As to the 35 U.S.C 112(a), first paragraph rejections, applicant agues support for using the term “contrast agent” by citing paragraph 0061 which states “iodine-containing compounds, gold, tantalum, platinum, tungsten or another heavy metal functioning as a radiopaque agent.” Contrast agents are substances used to increase contrast of structures or fluids within the body in medical imaging. Contrast agents are not limited to just agents used in x-ray (radiopaque agent). Contrast agents can be used in different types of imaging such as MRIs. The specification supports the use of bioactive material and lists various materials including iodine-containing compounds, gold, tantalum, platinum, tungsten or another heavy metal functioning as a radiopaque agent” but fails  to provide support for all contrast agents as being claimed in combination with paclitaxel.
As to the limitation of “biocompatible salt” the specification does not use the general term of biocompatible salt when describing materials that are applied to the balloon surface. The inclusion of the general term “biocompatible salt” in the claim when only reciting a specific type of salt in the specification does not provide support for use of the general term biocompatible salt which can include a list of materials there are not within the scope of that supported in the specification. 
The arguments regarding the 35 USC 112 rejection over claim 43 are persuasive and the rejection is withdrawn. 

Conclusion
There are no prior art rejections over the claims. 
Barry et al. (US 6306166) discloses a medical device used for delivering water-insoluble drugs to tissue within the body such as the vascular system (see abstract, col. 3, lines 25-27). . Barry et al. discloses applying a solution of water-insoluble drug onto the surface of an expandable portion of a medical device (see col. 2, line 5-16, col. 5, lines 15-25) and drying the coating (see col. 7, line 7-10). The drug used can be anti-proliferative drug such as paclitaxel 
Hunter et al. (US 5716981) discloses anti-angiogenic compositions which are sued to eliminate obstructions (see abstract). Hunter et al. discloses the use of paclitaxel conjugates such as paclitaxel-dextran, however the composition is injected into the patient through a catheter not applied the balloon surface as claimed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715


/CACHET I PROCTOR/Primary Examiner, Art Unit 1715